           Case 1:19-cr-00307-SHS Document 81 Filed 12/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x

UNITED STATES OF AMERICA,                            :        19-Cr-307 (SHS)

                 -v-                                 :        ORDER

ALBERTO MORETA,                                      :

                          Defendant.                 :

------------------------------------------------------x

SIDNEY H. STEIN, U.S.D.J.

       This matter was reassigned to this Court on December 16, 2020. Due to the COVID-19
pandemic, the Southern District of New York has a limited number of specially designated
courtrooms available for jury trials. The judges of the Southern District, working with the Clerk
of Court, have scheduled trials in the first quarter of 2021 so that trials may proceed safely.
Three cases are scheduled for each jury selection date, but only one will proceed to trial on each
date.

        The trial of this action has been scheduled to commence on Monday, February 1, 2021.
It has been scheduled as the second listed trial for February 1. If the first listed case does not
proceed to trial, this case will proceed to trial on February 1, 2021. If the first listed action
proceeds to trial, this action will be rescheduled. Accordingly,

       IT IS HEREBY ORDERED that the parties shall stand ready to proceed to trial on
February 1, 2021.


Dated: New York, New York
       December 17, 2020




                                                          1
